Citation Nr: 0302788	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-12 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from July 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

The Board notes that although the appellant requested a 
hearing at the RO, and one was scheduled for September 2000, 
he withdrew his request.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the 
appellant's VA treatment records indicate that he wants to 
file a claim for service connection for post-traumatic stress 
disorder (PTSD).  This is not something the RO has 
considered.  Although PTSD is a psychiatric disorder, claims 
for service connection for this condition are based on 
regulations not applicable to other claims, see 38 C.F.R. 
§ 3.304(f), and he would not have to submit new and material 
evidence on this claim, as he does on the claim for other 
psychiatric disorders currently pending before the Board.  
Therefore, the claim for service connection for PTSD is 
referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  In September 1994, the RO denied, on the merits, the 
claim for service connection for a psychotic disorder.  The 
appellant was notified of that decision, but did not appeal.

2.  In June 1997, the RO concluded that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychotic disorder.  The appellant 
was notified of that decision, but did not appeal.

3.  The evidence added to the record since June 1997, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision that denied service 
connection for a psychotic disorder is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2002).

2.  The June 1997 RO rating decision that denied reopening of 
the claim for service connection for a psychotic disorder is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2002).

3.  New and material evidence has not been received, and the 
claim for service connection for a psychotic disorder is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims 


Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim.  Furthermore, the 
appellant was sent several letters throughout the claims 
process asking him for specific information and evidence.  
For example, an April 1999 letter requested information from 
him concerning post-service psychiatric treatment and 
informed him of the types of evidence he could submit to 
substantiate his claim.  Although this letter was sent before 
enactment of the VCAA, it is still evidence of VA's attempts 
to inform and assist the appellant.  In response to the 
letter, the appellant stated that all his treatment had been 
through VA, and the RO requested those records. 

Also, the October 2002 SSOC specifically informed the 
appellant of the provisions of the VCAA including what 
evidence was needed to substantiate this claim.  VA's duty to 
notify the appellant also includes the duty to tell him what 
evidence, if any, 


he is responsible for submitting to substantiate his claim 
and what development VA would do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The October 2002 SSOC specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the SSOC told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  The SSOC documented what 
evidence had been obtained so far, and the appellant was 
given 60 days to respond, which he did not do.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the claim.  The RO made 
exhaustive efforts to obtain all relevant medical records 
from every source referenced by the appellant.  The Board 
notes the appellant stated that he has received treatment at 
the VA facility in Dallas for twenty years.  The outpatient 
treatment notes indicate that he has been "in the system" 
since the 1970s.  However, there is no indication that 
additional VA treatment records actually exist.  The current 
outpatient treatment notes indicate that although he has 
received treatment since the 1970s, there were no records.  
The RO requested the appellant's complete medical records, 
and records were received dating from 1991, along with a 
handwritten note that the facility was unable to locate any 
other records for him.  It would be futile for VA to continue 
to request these records when they are clearly unavailable. 

Finally, while part of the basis of the initial denial of 
this claim was the absence of nexus evidence linking the 
current disability to active duty, the Board finds that VA is 
not obligated to afford the appellant a psychiatric 
examination in this case.  With a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, 


the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the appellant a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  The 
Board notes the appellant has never stated that a medical 
professional has concluded a relationship exists between his 
post-service schizophrenia and his military service.  Since 
no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

B.  Analysis

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the appellant's 
contentions; the appellant's service medical records; VA 
records for outpatient treatment and hospitalization between 
1988 and 2000; and medical records from Brent Gordon, D.O.  
The evidence in this case is voluminous.  Although the Board 
is required to provide adequate reasons and bases supporting 
its 


decision, it is not required to discuss each and every piece 
of evidence in detail.  Therefore, the Board will only 
summarize the evidence pertinent to this issue.

The appellant's initial claim was filed in 1994.  He alleged 
that he had received treatment for his nerves in 1968 while 
stationed in Germany.  His service medical records showed no 
diagnosis of a psychiatric disorder.  He was seen in April 
and August 1969 for symptoms resulting from alcohol and drug 
use.  Records from Dr. Gordon showed diagnosis of stable 
psychosis.  VA records for hospitalization in 1988 showed, in 
part, complaints of psychotic symptoms (hallucinations), 
diagnosed as due to excessive alcohol consumption.  

A September 1994 rating decision denied service connection 
for a psychotic disorder, finding that there was no evidence 
of this condition during service.  Rating actions are final 
and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

The appellant was notified of the rating decision in 
September 1994.  In November 1994, he requested copies of the 
medical records used to adjudicate his case.  That statement 
did not indicate any disagreement with the rating decision or 
any intent to appeal it, and it cannot reasonably be 
construed as a notice of disagreement.  No further 
correspondence was received from him within the appeal 
period.  Therefore, the September 1994 rating decision is 
final. 

In October 1996, the appellant filed a claim to reopen.  VA 
records for periods of hospitalization in 1996 showed 
treatment for, among other things, schizophrenia.  A June 
1997 rating decision concluded new and material evidence had 
not been submitted to reopen this claim.  The appellant was 
notified of that decision in a June 


1997 letter.  No correspondence was received from him within 
the appeal period.  Therefore, the June 1997 rating decision 
is also final.  In February 1999, the appellant again 
requested that this claim be reopened.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received since 1997 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends 


and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Since the 1997 denial of reopening, the RO has obtained VA 
records for outpatient treatment and hospitalization between 
1991 and 2000.  Some of these records were duplicates of 
records previously obtained, but some are new.  However, to 
the extent that the additional records merely demonstrate a 
current disability, which was already established by evidence 
of record at the time of the prior rating decisions, such 
evidence is cumulative and redundant, and is not "new" 
under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the June 1997 
rating decision do not support the appellant's contention 
that his current psychotic disorder, diagnosed as 
schizophrenia, is causally related to service.  The basis of 
the initial denial in 1994 was that there was a lack of 
evidence showing incurrence of a psychotic disorder during 
service, which would include, by inference, the lack of 
competent medical evidence linking the post-service psychotic 
disorder to disease or injury incurred during service.  That 
evidence remains lacking in this case.  The overwhelming 
majority of the evidence simply shows continued treatment for 
schizophrenia, with intermittent hospitalization during 
periods of decompensation.  There is only one reference to 
the appellant's military service in the additional evidence, 
and that is the appellant stating that although he did not 
recall any hospitalization for such during service, he 
reported experiencing auditory hallucinations and paranoia.  
He wanted the psychiatrist to give an opinion that his 
current disorder was related to this in-service history, but 
she refused to do so.  The appellant's report of his 
symptoms, standing alone, are not so sufficient to reopen 
this claim when the service medical records document no 
complaints of such symptoms, no diagnosis of any psychiatric 
disorder, and treatment only for alcohol and drug-related 
symptomatology.  As the additional evidence does not address 
the issue of incurrence, it does not bear 


directly and substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the 1994 denial of this claim on the merits.  The 
appellant has offered no new arguments in his attempt to 
reopen.  Although he is certainly competent to report 
experiencing any symptoms, his allegations alone are not so 
significant that this claim must be reopened.  The appellant 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  This applies even 
where the appellant has added some additional descriptive 
details, without any showing of how such additional 
descriptive details are of any consequence.  For this reason, 
his allegations are not probative.  There is no support for 
his current allegation that he experienced psychotic 
symptomatology during service.  In sum, he is not competent 
to state that his psychotic disorder was caused or aggravated 
by his military service.  There is a complete lack of medical 
evidence indicating that there is any relationship between 
the appellant's psychotic disorder and his period of service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

There was no medical evidence in 1994, or, for that matter, 
in 1997, indicating that the post-service psychotic disorder 
was somehow related to the appellant's military service, and 
there remains a lack of such evidence.  The circumstances of 
this case are similar to those referenced in Paller v. 
Principi, 3 Vet. App. 535 (1992).  The point has been reached 
in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 
3 Vet. App. at 538.  Accordingly, the Board finds that the 
evidence received subsequent to June 1997 is not new and 
material and does not serve to reopen the claim for service 
connection for a psychotic disorder.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Having found that new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a psychotic disorder, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

